DETAILED ACTION
Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot in view of the new ground(s) of rejections.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 10-12, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Paul Bui Vinh Tran (US 2014/0021215) in view of Petocchi et al.  (US 2011/0132920 – hereinafter Petocchi), Horel et al. (US 2013/0213995 – hereinafter Horel), and Alexander et al. (US 2004/0222119 – hereinafter Alexander).
Re Claim 1:
Tran discloses a housing (677, 677a, 677b) having a rear wall, a perimeter sidewall, and an open front end defining an interior volume (see Figs. 64A-64C); a door (near 677b - see Fig. 64C) (pivotally) affixed to the perimeter sidewall (see Fig. 64C), the door selectively movable between an open position and a closed position (see Fig. 64C), wherein the closed position the door encloses the interior volume (see Fig. 64C); a dispenser cartridge (663, 699) removably securable within the interior volume (see Figs. 62F, 66); wherein an upper end (at 663b) of the dispenser cartridge (663, 669) is removably securable to the dispenser cartridge (663, 669) (see Fig. 62F); a plurality of sheets removably securable within the dispenser cartridge in a stacked configuration (see Figs. 5A, 14, 15A-C, 20B, 29A, 29D1-s29E, 30B-30C, 32B-32F, 40A, 50A, 58B, 59D-1 to 59D-2, 60, and 68C), and a slot (699b) disposed through a front face (699a) of a lower end of the dispenser cartridge (663, 669), wherein one of the plurality of sheets is dispensed through the slot (699b); whereupon being dispensed through the slot (699b), the sheet exits the housing (677, 677a, 677b) via a gap (679) defined therethrough (see Figs. 64A-64C) (see Figs. 1-70E), but fails to teach a door hingedly affixed to the perimeter sidewall, a plurality of sheets impregnated with a soap, wherein one of the plurality of sheets is dispensed through the slot upon activation of a motion sensor disposed on the door.

Petocchi teaches a door (20) hingedly affixed (at 26) to a perimeter sidewall (see Figs. 1-11).  Therefore, it would have been obvious for one of ordinary skill in the art at the effective filing date of the invention to have been motivated to combine the teachings of Tran with that of Petocchi to provide an alternative pivoting means for a door as commonly known by one of ordinary skill in the art.

Horel teaches wherein one of the plurality of sheets (26) is dispensed through a slot upon activation of a motion sensor (36) disposed on (a front surface) (see Figs. 1-24B). Therefore, it would have been obvious for one of ordinary skill in the art at the effective filing date of the invention to have been motivated to combine the teachings of Petocchi with that of Horel to allow for making a traditional manual activation device automatic for the increased convenience of use and so that remaining amount of cartridge is visible to a user.  Examiner further notes that the combination would be cable of providing a motion senor on the front door by placing the proximity sensor as described by Horel on the front surface of Tran which is also the door.
Alexander teaches a plurality of sheets impregnated with a soap (see paragraph [0009]).  Therefore, it would have been obvious for one of ordinary skill in the art at the effective filing date of the invention to have been motivated to combine the teachings of Tran with that of Petocchi and Horel and Alexander to provide a particular designed sheet for cleaning purposes as known within the art.    


Further Re Claims 2 and 12:
Tran discloses wherein the gap is defined between a lower edge of the door (near 677b - see Fig. 64C) and a perimeter sidewall, the gap dimensioned to receive one of the plurality of sheets therethrough (see Figs. 64A-64C).  

Further Re Claims 10 and 20:
Tran discloses wherein each adjacent sheet of the plurality of sheets is interwoven in the stacked configuration, such that upon dispensing a sheet of the plurality of sheets, an adjacent sheet is primed for dispensing through the slot (see Figs. 1-70E).  



Re Claim 11:
Tran discloses a housing (677, 677a, 677b) having a rear wall, a perimeter sidewall, and an open front end defining an interior volume (see Figs. 64A-64C); a door (near 677b - see Fig. 64C) (pivotally) affixed to the perimeter sidewall (see Fig. 64C), the door selectively movable between an open position and a closed position (see Fig. 64C), wherein the closed position the door encloses the interior volume (see Fig. 64C); at least one fastener disposed on an exterior surface of the rear wall, the fastener configured to removably secure the housing to a wall surface (see paragraphs [0037 and 0242] (see Figs. 1-70E); a dispenser cartridge (663, 699) removably securable within the interior volume (see Figs. 62F, 66); wherein an upper end (at 663b) of the dispenser cartridge (663, 669) is removably securable to the dispenser cartridge (663, 669) (see Fig. 62F); a plurality of sheets removably securable within the dispenser cartridge in a stacked configuration (see Figs. 5A, 14, 15A-C, 20B, 29A, 29D1-s29E, 30B-30C, 32B-32F, 40A, 50A, 58B, 59D-1 to 59D-2, 60, and 68C), and a slot (699b) disposed through a front face (699a) of a lower end of the dispenser cartridge (663, 669), wherein one of the plurality of sheets is dispensed through the slot (699b); whereupon being dispensed through the slot (699b), the sheet exits the housing (677, 677a, 677b) via a gap (679) defined therethrough (see Figs. 64A-64C) (see Figs. 1-70E), but fails to teach a door hingedly affixed to the perimeter sidewall, a plurality of sheets impregnated with a soap, wherein one of the plurality of sheets is dispensed through the slot upon activation of a motion sensor disposed on the door.

Petocchi teaches a door (20) hingedly affixed (at 26) to a perimeter sidewall (see Figs. 1-11).  Therefore, it would have been obvious for one of ordinary skill in the art at the effective filing date of the invention to have been motivated to combine the teachings of Tran with that of Petocchi to provide an alternative pivoting means for a door as commonly known by one of ordinary skill in the art.

Horel teaches wherein one of the plurality of sheets (26) is dispensed through a slot upon activation of a motion sensor (36) disposed on (a front surface) (see Figs. 1-24B). Therefore, it would have been obvious for one of ordinary skill in the art at the effective filing date of the invention to have been motivated to combine the teachings of Petocchi with that of Horel to allow for making a traditional manual activation device automatic for the increased convenience of use and so that remaining amount of cartridge is visible to a user.  Examiner further notes that the combination would be cable of providing a motion senor on the front door by placing the proximity sensor as described by Horel on the front surface of Tran which is also the door.

Alexander teaches a plurality of sheets impregnated with a soap (see paragraph [0009]).  Therefore, it would have been obvious for one of ordinary skill in the art at the effective filing date of the invention to have been motivated to combine the teachings of Tran with that of Petocchi and Horel and Alexander to provide a particular designed sheet for cleaning purposes as known within the art.    



Claims 4 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tran in view of Petocchi, Horel, and Alexander and further in view of Formon et al. (US 2015/0327736 – hereinafter Formon).
Re Claims 4 and 14:
Tran in view of Petocchi, Horel, and Alexander discloses the device of claim 1, but fails to teach wherein the door further comprises a transparent panel therein.  

Formon further in view teaches wherein a door (26) further comprises a transparent panel therein (see paragraph [0040]).  Therefore, it would have been obvious for one of ordinary skill in the art at the effective filing date of the invention to have been motivated to combine the teachings of Tran in view of Petocchi, Horel, and Alexander with that of Formon to allow for visual inspection of product within an interior to assure optimal performance of a dispensing device.

Claims 5 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tran in view of Petocchi, Horel, and Alexander and further in view of Karay et al. (US 2012/0255968 – hereinafter Karay).
Re Claims 5 and 15:
Tran in view of Petocchi, Horel, and Alexander discloses the device of claim 1, but fails to teach wherein the dispenser cartridge further comprises a window through a front side thereof, the window comprising a width less than that of each of the plurality of sheets.

Karay further in view teaches wherein a dispenser cartridge further comprises a window (106) through a front side thereof, the window (106) comprising a width less than that of each of the plurality of (products or less than the width of the container) (see Figs. 1-3 and paragraph [0013]).  Therefore, it would have been obvious for one of ordinary skill in the art at the effective filing date of the invention to have been motivated to combine the teachings of Tran in view of Petocchi, Horel, and Alexander with that of Karay to allow for visual inspection of product within an interior to assure optimal performance of a dispensing device.


Claims 6, 7, 16, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tran in view of Petocchi, Horel, and Alexander and further in view of Anne-Mette Juhl Nygaard-Petersen (US 2009/0302051 – hereinafter Petersen).
Re Claims 6, 7, 16, and 17:
Tran in view of Petocchi, Horel, and Alexander discloses the device of claim 1, but fails to teach a spring loading mechanism within the dispenser cartridge configured to compact the plurality of sheets towards the slot, and wherein the spring loading mechanism comprises a plate affixed to a spring, wherein the plate rests against an uppermost sheet of the plurality of sheets.  

Petersen further in view teaches a spring loading mechanism (14, 15) within a dispenser cartridge configured to compact a plurality of sheets (pads) towards a slot (see Fig. 3).  Re Claims 7 and 17: Petersen further in view teaches wherein the spring loading mechanism (14, 15) comprises a plate (14) affixed to a spring (15), wherein the plate (14) rests against an uppermost sheet (pad) of the plurality of sheets (pads) (see Fig. 3).  Therefore, it would have been obvious for one of ordinary skill in the art at the effective filing date of the invention to have been motivated to combine the teachings of Tran in view of Petocchi, Horel, and Alexander with that of Petersen to assure proper alignment of product for dispensing purposes.

Claims 8 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tran in view of Petocchi, Horel, and Alexander and further in view of Petocchi et al. (US 2011/0036855 – hereinafter Petocchi-855).
Re Claims 8 and 18:
Tran in view of Petocchi, Horel, and Alexander discloses the device of claim 1, but fails to teach a motor operably connected to the motion sensor, wherein the motor is configured to rotate a roller disposed within the dispenser cartridge along a base thereof to dispense a lowermost sheet of the plurality of sheets when the motion sensor is activated.

Petocchi-855 further in view teaches a motor (72) operably connected to a motion sensor (46), wherein the motor is configured to rotate a roller disposed within a dispenser cartridge along a base thereof to dispense a lowermost sheet of a plurality of sheets when the motion sensor is activated (see paragraph [0046], see Figs. 1-8).  Therefore, it would have been obvious for one of ordinary skill in the art at the effective filing date of the invention to have been motivated to combine the teachings of Tran in view of Petocchi, Horel, and Alexander with that of Petocchi-855 to provide automatic dispensing of product using a self-contained unit.

Claims 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tran in view of Petocchi, Horel, and Alexander and further in view of Steven Baughman (US 2003/0116580 – hereinafter Baughman).
Re Claim 21:
Tran in view of Petocchi, Horel, and Alexander discloses the device of claim 1, but fails to teach wherein the gap is disposed through a lower edge of the door along a front side thereof, such that the gap is aligned with the slot of the dispenser cartridge.  

Baughman further in view teaches wherein a gap (near 16) is disposed through a lower edge of a door along a front side thereof, such that the gap is aligned with a slot (near 17) of the dispenser cartridge (see Figs. 1-7).  Therefore, it would have been obvious for one of ordinary skill in the art at the effective filing date of the invention to have been motivated to combine the teachings of Tran in view of Petocchi, Horel, and Alexander with that of Baughman to provide an alternative alignment arrangement as known within the art.

Claims 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tran in view of Petocchi, Horel, and Alexander and further in view of Werner Kuenzel (US 4,648,510 – hereinafter Kuenzel).
Re Claim 22:
Tran in view of Petocchi, Horel, and Alexander discloses the device of claim 1, but fails to teach wherein the plurality of sheets comprise a stabilized cleansing material in a dissolvable sheet, whereupon contact with water each sheet of the plurality of sheets is configured to dissolve.  

Kuenzel further in view teaches wherein a plurality of sheets comprise a stabilized cleansing material in a dissolvable sheet, whereupon contact with water each sheet of the plurality of sheets is configured to dissolve (see col. 2 lines 25-51).  Therefore, it would have been obvious for one of ordinary skill in the art at the effective filing date of the invention to have been motivated to combine the teachings of Tran in view of Petocchi, Horel, and Alexander with that of Kuenzel to provide a preferred material or article for dispensing purposes, for a selection of material is obvious to one of ordinary skill in the art.

Claim 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tran in view of Petocchi, Horel, Alexander, and Petocchi-855 and further in view of Charlotte Johansson (US 2011/0114660 – hereinafter Johansson).
Re Claim 23:
Tran in view of Petocchi, Horel, Alexander, and Petocchi-855 discloses the device of claim 8, but fails to teach wherein a height of the roller is equivalent to a distance between a floor of the dispenser cartridge and the slot.  

Johansson further in view teaches wherein a height of the roller (31) is equivalent to a distance between a floor of a dispenser cartridge and a slot  (21) (see paragraph [0046], see Figs. 1-5).  Therefore, it would have been obvious for one of ordinary skill in the art at the effective filing date of the invention to have been motivated to combine the teachings of Tran in view of Petocchi, Horel, Alexander, Petocchi-855, with that of Johansson  to provide an alternative dispensing arrangement as known within the art.

Claim 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tran in view of Petocchi, Horel, and Alexander and further in view of Robert Kling (US 10, 758,095 – hereinafter Kling).
Re Claim 24:
Tran in view of Petocchi, Horel, and Alexander discloses the device of claim 11, but fails to teach wherein the fastener comprises suction cups.

Kling further in view teaches wherein a fastener comprises suction cups (50) (see Figs. 1-7b).  Therefore, it would have been obvious for one of ordinary skill in the art at the effective filing date of the invention to have been motivated to combine the teachings of Tran in view of Petocchi, Horel, and Alexander with that of Kling to provide an alternative attachment means for a mounting device.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to KELVIN L RANDALL, JR. whose telephone number is (571)270-5373. The examiner can normally be reached M-F: 9:00 am-5 pm est.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gene Crawford can be reached on 571-272-6911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/GENE O CRAWFORD/Supervisory Patent Examiner, Art Unit 3651                                                                                                                                                                                                        

/K.L.R/Examiner, Art Unit 3651